                                                           U.S. Depar tment of J ustice
     [Type text]
                                                           United States Attorney
                                                           Southern District of New York

                                                           The Silvio J. Mollo Building
                                                           One Saint Andrew’s Plaza
                                                           New York, New York 10007


                                                           May 18, 2021

     BY ECF
     The Honorable J. Paul Oetken
     United States District Judge
     Southern District of New York
     United States Courthouse
     40 Foley Square
     New York, NY 10007

             Re:     United States v. Gennie Harrison & Kaitlyn Rivera, 21 Cr . 190 (J PO)

     Dear Judge Oetken:

            The parties in the above captioned matter respectfully request that the conference
     scheduled for May 26, 2021, be adjourned for approximately 90 days. The adjournment would
     allow the defendants to review discovery and would allow the parties to continue to engage in
     discussions in an attempt to reach a pretrial disposition.

            The Government respectfully requests that time be excluded under the Speedy Trial Act
     between May 26, 2021 and the next scheduled conference, so that the defendants can review
     discovery and the parties can discuss a possible pretrial resolution and because the “ends of justice
     served by the granting of such continuance outweigh the best interests of the public and the
     defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). The Government consulted with defense
     counsel, who do not object to the exclusion of time.
  Granted. The May 26, 2021 pretrial
conference as to defendants Harrison and
Rivera is adjourned to August 26, 2021, at          Respectfully submitted,
12:00 p.m.
  The Court hereby excludes time through            AUDREY STRAUSS
August 26, 2021, under the Speedy Trial Act,        United States Attorney for the
18 USC 3161(h)(7)(A), finding that the ends of      Southern District of New York
justice outweigh the best interests of the
public and the defendants in a speedy trial.
  So ordered: 5/18/2021                          by: /s/ Rebecca T. Dell
                                                    Rebecca T. Dell
                                                    Assistant United States Attorney
                                                    (212) 637-2198

     cc:     Jacqueline Cistaro, Esq. (ECF)
             Patrick Joyce, Esq. (By ECF)
